DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response and amendment filed on 3/7/2022 has been entered and overcomes the rejections to the claims and the objection to the specification.

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a sensor comprising a housing having a cavity extending from a first end of the housing to a second end of the housing; a diamond diaphragm extending across the cavity at the first end of the housing; and an optical cable disposed in the cavity at the second end of the housing; wherein the optical cable is mounted to the housing with a UV curable adhesive and a ceramic adhesive, and wherein the housing comprises silicon. 
Due to their dependency, claims 3-7 are necessarily allowable.

Regarding independent claim 8, the prior art of record neither shows nor suggest a method of manufacturing a sensor, comprising: depositing a diamond film layer on a first side of a silicon substrate; etching a cavity in a second side of the silicon substrate, the cavity extending from the second side of the substrate to the diamond film layer; 
Due to their dependency, claims 9-11 are necessarily allowable.

Regarding independent claim 12, the prior art of record neither shows nor suggest a method of manufacturing a plurality of sensors, the method comprising: 4 depositing a diamond film layer on a first side of a silicon substrate; etching the diamond film layer to form a plurality of separate diamond film areas; etching a plurality of cavities in a second side of the silicon substrate, the each of the plurality of cavities located opposite a diamond film area, the cavities extending from the second side of the substrate to the diamond film areas; disposing a plurality of optical cables within the cavities at the second side of the substrate, with one cable per cavity; and joining the optical cables to the cavities with at least one adhesive.
Due to their dependency, claims 13-15 are necessarily allowable.

Regarding independent claim 16, the prior art of record neither shows nor suggest a sensor comprising: a housing having a cavity extending from a first end of the housing to a second end of the housing; a diamond diaphragm extending across the cavity at the first end of the housing; an optical cable disposed in the cavity at the second end of the housing; and 5an anti-oxidation barrier disposed on a side of the diamond diaphragm opposite the housing structure; wherein the optical cable is mounted to the housing with a UV curable adhesive and a ceramic adhesive.
Due to their dependency, claim 17 is necessarily allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879